The Court held that the laws of this state had no extra territorial force, and that the second marriage in Canada was not therefore an offence against the laws of this state; and although the marriage was void by the law of the place where it was entered into, the subsequent cohabitation of the parties within this state was merely an offence against good morals, *196but was not indictable as a-crime. The marriage being void, the parties were living together in a state of adultery, which was not recognized as a crime punishable by indictment under oui laws. That the law against bigamy was not only to preserve the public morals, but it was made criminal, in order to protect the innocent party against the wiles of the guilty and this state owed no duty and could afford no protection to the subjects of a foreign state dwelling and remaining within the territory of their own government.
The statutory provision, to the effect, that an indictment may be found against any person, for a second or other prohibited marriage, in the county in which such person shall be apprehended, and like proceedings had as if the offence had been committed therein, merely regulates the venue or place of trial, and does not enlarge the jurisdiction of the State courts, or give .them cognizance of offences committed without the state. It presupposes an offence to have been committed within the state against the laws of the state and regulates the place of trial.
The statute which defines the jurisdiction of criminal courts (2 R. S. 697, § 1) restricts their jurisdiction to offences and crimes committed within the boundaries of the state. (1 R. S. 65, § 1.) An attempt of the legislature to- subject individuals to trial and .punishment within this state, for acts done without the territorial limits of the state would be fruitless and the legislation designed to accomplish the purpose would be simply void.
The defendant was acquitted.